Case
 Case1:17-cr-00183-TWP-TAB
      1:17-cr-00183-TWP-TAB Document
                             Document149-1 Filed05/29/20
                                      150 Filed  05/28/20 Page
                                                           Page11ofof22PageID
                                                                        PageID#:#:1295
                                                                                   1293




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
             Plaintiff,                                )
                                                       )
      v.                                               ) CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                       )
   BUSTER HERNANDEZ,                                   )
   (a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg )
   Martain, Purge of Maine, uygt9@hushmail.com,        )
   jare9302@hushmail.com, Dtvx1@hushmail.com, )
   Leaked_hacks1, Closed Door, Closed Color, Clutter )
   Removed, Color Rain, Plot Draw, and Invil Cable, )
                                                       )
           Defendant.                                  )

                                                ORDER

          This matter is before the Court upon the parties’ Motion to continue the sentencing hearing

   presently set in this cause, and the Court, being duly advised, now finds as follows:

      1. This case was scheduled for sentencing on July 10, 2020;

      2. A continuance is necessary to stem the spread of COVID-19. See generally In re: Court

          Operations Under the Exigent Circumstances Created by Covid-19 and Related

          Coronavirus, General Order (S.D. Ind. May 12, 2020).

      3. Consistent with the facts and circumstances of this case and the measures outlined in the

          Court’s General Order, a continuance serves the ends of justice and protects the public.

      4. The Court hereby makes particularized findings in this matter that a continuance serves

          the ends of justice, and such action outweighs the best interest of the public and the

          defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7); Zedner v. United States, 547

          U.S. 489, 509 (2006).

          The Court finds further that the ends of justice served by the continuance outweigh the best
Case
 Case1:17-cr-00183-TWP-TAB
      1:17-cr-00183-TWP-TAB Document
                             Document149-1 Filed05/29/20
                                      150 Filed  05/28/20 Page
                                                           Page22ofof22PageID
                                                                        PageID#:#:1296
                                                                                   1294




   interests of the public and Defendant, and that the Motion should be GRANTED for the reasons

   set forth in the Parties’ May 28, 2020 Motion.

          IT IS THEREFORE ORDERED that the sentencing hearing on July 10, 2020 is

   VACATED and will be rescheduled to September 11, 2020 at 9:00 a.m. in Room 344, United

   States Courthouse, 46 E. Ohio Street, Indianapolis, Indiana.

           SO ORDERED.

           Date: 5/29/2020

                                                           ________________________
                                                           Hon. Tanya Walton Pratt, Judge
                                                           United States District Court
                                                           Southern District of Indiana




   Distribution to the Parties
